Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (this "Agreement") dated as of October 19,
2010 (the "Effective Date") is made by and between YouBlast Global, Inc. (the
"Company"), and Jeffrey D. Forster, an individual residing at 400 Alton Road,
Apt. 1706, Miami Beach, Florida 33139 (the "Executive").
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive in accordance with the
provisions of this Agreement; and
 
WHEREAS, the Executive desires and is willing to be employed by the Company in
accordance with the provisions of this Agreement.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound, the parties agree as follows:
 
1.             Position and Term. On the terms and subject to the conditions set
forth in this Agreement, the Company shall employ the Executive and the
Executive shall serve the Company as President and Chief Executive Officer for a
term commencing on the Effective Date and expiring on June 30, 2012 (the
"Term").
 
2.             Duties. The Executive's duties shall be prescribed from time to
time by the board of directors of the Company and shall include such
responsibilities as are customary for employees performing functions similar to
those of Executive.
 
3.             Compensation. During the Term, the Executive shall receive, for
all services rendered to the Company pursuant to this Agreement, the following
(the "Compensation"):
 
(a)             Accrued Salary and Benefits. Any accrued but unpaid salary and
benefits due Executive shall be paid upon the execution of this Agreement or at
such later date as may be mutually agreed upon in writing by the Executive and
an authorized officer of the Company other than the Executive.
 
(b)             Base Salary. During the Term, the Executive shall be paid a base
salary at the rate of Two Hundred Forty Thousand Dollars ($240,000) per annum
(the "Base Salary"). The Base Salary shall be paid to the Executive in monthly
installments of Twenty Thousand Dollars ($20,000); provided, however, that prior
to the closing of the Minimum. Offering (as defined in that certain Investment
Banking, Strategic Advisory and Consulting Agreement by and between the Company
and John Thomas Financial, Inc. dated March 4, 2010, as amended (the "IBA")) the
Executive shall be paid Ten Thousand Dollars ($10,000) per month and the
remaining Ten Thousand Dollars ($10,000) per month shall accrue and will be paid
to the Executive upon the initial closing of the Minimum Offering ("Initial
Closing"). Following the Initial Closing, the Executive's Base Salary shall be
payable in accordance with the Company's general salary payment policies as they
may exist from time to time.
 
(c)             Benefits. The Executive and his dependents (as such term is or
may be defined and used under any applicable employee benefit plan(s) of the
Company) shall be included, to the extent eligible thereunder, in any and all
employee benefits plans, programs and policies of the Company which currently
provide benefits for other officers of the Company and their dependents.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)            Deductions. The Company shall deduct and withhold from the
Executive's compensation all taxes, including social security, withholding and
other such taxes, and any other applicable amounts required by law or any taxing
authority.
 
(e)            Compensation from Escrow  due to Passage of  Time. Executive
shall receive the number of shares of Common Stock of the Company, par value
$.003 per share ("Common Stock") on the dates as set forth on Schedule B
("Escrow Shares Compensation") that are to be held in escrow (the "Escrow") with
SORINROYERCOOPER LLC as escrow agent pursuant to an escrow agreement in form and
substance reasonably satisfactory to the Company and the Executive until the
release date set forth beside the number of shares listed on Schedule B, upon
which such number of shares shall be released from Escrow and delivered to
Executive. The parties acknowledge and agree that the Company currently expects
to undertake a 1 for 3 reverse stock split recapitalization of its Common Stock.
All references to numbers of shares of Common Stock hereunder are pre-split
references, and therefore will be reduced in quantity pursuant to the reverse
split, unless expressly stated herein to be "post-split" numbers.
 
(f)             Compensation due to Milestone Achievement. If the Company
attains one of the Milestones (as defined in the IBA) prior to December 31,
2011, then the Executive shall be issued Five Hundred Thousand (500,000)
post-split shares of Common Stock by the Company, and if the Company attains
both Milestones, then the Executive shall be issued an additional Five Hundred
Thousand (500,000) post-split shares of Common Stock (for a total of One Million
(1,000,000) post-split shares of Common Stock) by the Company, in each case
reasonably promptly after each such Milestone has been achieved, if at all.
 
4.             Absences. The Executive shall be entitled to paid vacation days
per annum and such other time off due to illness or other incapacity, holiday,
or personal time, as set forth in the Company's procedures and policies as they
may exist from time to time.
 
5.             Expense Reimbursement. During the Term, the Company shall
reimburse the Executive for all reasonable and documented lees, costs, expenses
and disbursements incurred by him in the direct performance of his duties as
President and Chief Executive Officer of the Company upon presentation by the
Executive to the appropriate officer of the Company (which shall not be
Executive) of reasonably detailed expense reports together with receipts
documenting each expense incurred.
 
6.             Housing Allowance. Upon presenting documentation establishing the
existence of Executive's New York City residence to the appropriate officer of
the Company (which shall not be Executive), Executive shall receive a monthly
housing allowance in the amount of Four Thousand Five Hundred Dollars ($4,500),
to be paid concurrently with the payment of the Base Salary. Upon the
Executive's termination, the Executive will not continue to receive a housing
allowance pursuant to this Section 6.
 
 
2

--------------------------------------------------------------------------------

 
 
7.             Termination.
 
(a)             For Cause. The Company may terminate the Executive's employment
at any time for "Cause" with no notice or other requirement or precondition
whatsoever. "Cause" means (i) conviction of, or the entry of a plea of guilty or
nolo  contendre to, a charge of the commission of a felony or any other crime
involving moral turpitude or the commission of any other act or omission
involving misappropriation, embezzlement, dishonesty, disloyalty or fraud with
respect to the Company or any of its affiliates or any of their respective
customers, suppliers or any other material business relationship, (ii) conduct
that brings the Company or any of its affiliates into public disgrace or
disrepute or that causes the Company or any of its affiliates material economic
harm, (iii) failure, other than by reason of disability or similar incapacity,
to perform his duties and/or obligations as reasonably directed by the Board of
Directors of the Company, (iv) any act or omission aiding or abetting a
competitor, supplier or customer of the Company or any of its affiliates, (v)
material breach of a fiduciary duty, gross negligence or willful misconduct with
respect to the Company or any of its affiliates; and (vi) failure to comply in
any material respect with any federal, state, or local laws (including, without
limitation, the Securities Act of 1933 or the Securities Exchange Act of 1934,
in each case as amended, restated, modified or supplemented from time to time),
or any of the rules or regulations promulgated under any of the foregoing laws).
In furtherance of the foregoing, any breach of any confidentiality obligation,
non-competition or non-solicitation obligations, assignment of intellectual
property obligation or any other similar non-curable breaches shall constitute
"Cause" ipso facto. If terminated fbr Cause, the Executive shall immediately
cease to be an employee of the Company, and shall not be entitled to any
severance or other payments, compensation or benefits whatsoever from or on
behalf of the Company, and all of the shares of Common Stock in Escrow pursuant
to Section 3(e) above shall be returned to the treasury of the Company and shall
be retired.
 
(b)             Without Cause. The Company may terminate the 'Executive's
employment at any time without Cause by providing at least ninety (90) days
prior written notice of such termination to the Executive. In the event that the
Executive is terminated without Cause, (i) (A) during the period beginning on.
the date hereof and ending on June 30, 2011, the Executive shall not receive any
additional Base Salary from the Company after the date of termination or (B)
during the period beginning on July 1, 2011 and ending on June 30, 2012 the
Company will continue to pay the Executive his Base Salary from the date of
termination until the date that is ninety (90) days thereafter, after which
point the Executive shall not be entitled to any further cash compensation
whatsoever from the Company; (ii) all remaining shares of Common Stock in Escrow
shall be released on the termination date and delivered to the Executive; and
(iii) the Executive will continue to be eligible to receive compensation on the
terms and conditions set forth in Section 3(f) above; provided, that in order to
be eligible to receive any of the items listed in clauses (i), (ii) and (iii)
above, the Executive shall sign and deliver to an authorized officer of the
Company (which shall not be the Executive) a release of the Company and its
affiliated entities and persons in form and substance satisfactory to the
Company. Additionally, the Executive shall be entitled to continue receiving all
medical, dental and vision benefits that he was receiving immediately prior to
his termination for a period of one (1) year after the date of his termination.
The Executive shall not be entitled to any other severance or other benefits
whatsoever upon the termination of his employment with the Company except as
explicitly set forth in this Agreement.
 
(c)             Death or Disability, This Agreement will terminate automatically
upon the death of the Executive, or if the Executive at any time suffers from a
physical or mental disability rendering him unable to satisfy his obligations as
President and Chief Executive Officer of the Company (as determined in good
faith by the Board of Directors of the Company) for any period of more than
thirty (30) consecutive days. In the event the Executive is terminated due to
his death or disability, the Company shall pay to the estate of the Executive
all accrued but unpaid Base Salary earned up to and including the date of the
Executive's death, and neither the Executive's estate nor any other party shall
be entitled. to receive any severance or other payments, compensation or
benefits whatsoever from or on behalf of the Company (other than any death
benefits to which the Executive was entitled pursuant to any Company benefits
plan), and all of the shares of Common Stock in Escrow pursuant to Section 3(e)
above shall be returned to the treasury of the Company and shall be retired.
 
 
3

--------------------------------------------------------------------------------

 
 
8.             Restrictive Covenants. The Executive acknowledges and agrees that
he has and will have access to information of the Company and its affiliates
that is confidential and proprietary to the Company and its affiliates
("Confidential Information") and that the following restrictive covenants are
necessary to protect the interests and continued success of the Company. As used
in this Agreement, Confidential Information includes, without limitation, all
information of the Company or its affiliates (including information of a
technical or commercial nature (such as research and development information,
patents, trademarks and copyrights and applications thereto, formulas, codes,
computer programs, software, methodologies, processes, innovations, software
tools, know-how, knowledge, designs, drawings specifications, concepts, data,
reports, techniques, documentation, pricing infbrmation, marketing plans,
customer and prospect lists, trade secrets, financial information, salaries,
business affairs, suppliers, profits, markets, sales strategies, forecasts and
personnel information), whether written or oral) relating to the business and
affairs of the Company or its affiliates, or their respective customers and/or
other business associates which has not been made available to the general
public by the Company (or on behalf of the Company by an authorized officer of
the Company).
 
(a)             Confidentiality. The Executive shall not disclose any
Confidential Information to any person or entity at any time during or after the
expiration or earlier termination of this Agreement, except directly pursuant to
the rightful performance of the Executive's duties hereunder.
 
(b)             Non-Compete. The Executive agrees that during the Term and for
an additional two (2) years after the termination or expiration of this
Agreement, the Executive will not, directly or indirectly, whether or not for
compensation and whether or not as an employee, independent contractors,
consultant, advisor or otherwise, be engaged in or have any financial interest
in any business competing with or which may compete with the business or
business lines of the Company (or with the business of any affiliate of the
Company conducting substantially similar activities) (collectively, "YouBlast")
within any state, region or locality in which YouBlast is directly or indirectly
conducting its business or marketing its products from time to time. For
purposes of this Agreement, the Executive will be deemed to be engaged in or to
have a financial interest in such a business or business line if he (or any
immediate family member, which for purposes of this Agreement shall mean the
Executive's spouse and children) is an officer, director, partner, member,
shareholder, consultant, advisor, agent or representative of any person,
partnership, corporation, trust or other entity which is engaged in such a
business or business line, or if he (or any immediate family member) directly or
indirectly otherwise performs services for such an entity, or if he or any
immediate family member owns any securities issued by any such entity; provided,
however, that the foregoing will not prohibit the Executive (or any immediate
family member) from individually owning, :for the purpose of passive investment,
less than 5% of any class of securities of any publicly held corporation,
 
(c)             Non-Solicitation/Non-Interference. The Executive agrees that
during the Term and for an additional two (2) years after the termination or
expiration of this Agreement, the Executive shall not, directly or indirectly,
acting as an employee, owner, shareholder, partner, joint venturer, officer,
director, agent, salesperson, consultant, advisor, investor or principal of any
corporation or other business entity: (i) solicit, advise, provide or sell any
services or products of the same or similar nature to services or products of
YouBlast, to any present or prospective client of YouBlast; (ii) solicit,
request or otherwise attempt to induce or influence, directly or indirectly, any
present or prospective client, distributor or supplier of YouBlast, or other
persons sharing a business relationship with YouBlast, to cancel, limit or
postpone their business with. YouBlast, or otherwise take action which might be
to the disadvantage of YouBlast; or (iii) hire or solicit for employment,
directly or indirectly, or induce or actively attempt to influence, any
employee, officer, director, agent, contractor or other business associate of
YouBlast or any of its affiliates to terminate his or her employment or
discontinue such person's consultant, contractor or other business association
with YouBlast or its affiliates.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)            If the Executive violates any of the restrictive covenants
contained in this Section 8, the applicable restrictive period shall be
increased by the period of time from the commencement of any such violation
until the time such violation shall be cured by the Executive to the
satisfaction of the Company (determined in its sole discretion), and the Company
may withhold any and all payments, benefits and compensation whatsoever
otherwise due and owing to the Executive under this Agreement.
 
(e)             In the event that either any scope or restrictive period set
forth in this Section 8 is deemed to be unreasonably restrictive or
unenforceable in any court proceeding, the scope and/or restrictive period shall
be reduced by such court or the parties hereto, as permitted, to equal the
maximum scope and/or restrictive period allowable under the circumstances.
 
(f)             The Executive acknowledges and agrees that in the event of a
breach or threatened breach of the provisions of this Section 8 by the
Executive, the Company may stiffer irreparable harm and, therefore, the Company
shall be entitled to obtain immediate injunctive relief restraining the
Executive from such breach or threatened breach of the restrictive covenants
contained in this Section 8. Nothing herein shall be construed as prohibiting
the Company front pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages from the Executive.
 
9.             Inventions, Disclosures.
 
(a)             Any and all writings, inventions, intellectual property,
improvements, processes, procedures and/or techniques which the Executive may
make, conceive, discover or develop, during the Term ("Work Product") shall be
deemed works made for hire under the applicable copyright laws. The Executive
hereby assigns all of the Executive's rights, title or interest in the Work
Product and in all related patents, copyrights, trademarks, trade secrets,
rights of priority and other proprietary rights to the Company. The Executive
shall make full disclosure to the Company of all Work Product. At the Company's
request and expense, during and after the period of the Executive's employment
with the Company, the Executive will assist and cooperate with the Company in
all respects and will execute all documents, and, subject to the Executive's
reasonable availability, give testimony and take all further acts requested by
the Company to obtain, maintain, perfect and enforce for the Company patent,
copyright, trademark, trade secret or other legal protection for the Work
Product. The Executive shall attach hereto as Schedule A, a list of all Work
Product as of the date of this Agreement which belong to Executive and which the
Executive is not assigning to the Company (the "Prior Innovations"), or, if no
such list is attached, the Executive represents that there are no Prior
Innovations.
 
(b)             The Executive shall write and prepare all specifications and
procedures regarding Work Product and otherwise aid and assist the Company so
that the Company can prepare and present applications for copyright or trademark
or letters patent therefor and can secure such copyright, trademark or letters
patent wherever possible, as well as reissues, renewals, and extensions thereof,
and can obtain the record title to such copyright, trademark or patents so that
the Company shall be the sole and absolute owner thereof in all countries in
which it may desire to have copyright, trademark or patent protection. The
Executive shall not be entitled to any additional or special compensation or
reimbursement regarding any and all Work Product. The Executive hereby appoints
any other duly authorized officer of the Company as his attorney in fact for the
preparation and signing of any such documentation described in this Section 9.
 
 
5

--------------------------------------------------------------------------------

 
 
10.            Arbitration. Any controversy arising out of or relating to this
Agreement shall he settled by arbitration conducted in New York, New York in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The award. rendered by the arbitrator(s) shall be
final and judgment upon the award rendered by the arbitrator(s) may be entered
upon it in any court having jurisdiction thereof. The arbitrator(s) shall
possess the powers to issue mandatory orders and restraining orders in
connection with such arbitration. The expenses of the arbitration shall be borne
by the losing party unless otherwise allocated by the arbitrator(s). THE
EXECUTIVE, ACKNOWLEDGES THAT HI HAS HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
 
11.            No Conflicts. The Executive represents and warrants to the
Company that the execution, delivery and performance by the Executive of this
Agreement do not conflict with or result in a violation or breach of, or
constitute (with or without the giving of notice or the lapse of time or both)
a. default under any contract, agreement or understanding, whether oral or
written, to which the Executive is a party or by which the Executive is bound
and the there are no restrictions, covenants, agreements or limitations on
Executive's right or ability to enter into and perform the terms of this
Agreement, and Executive agrees to indemnify and save the Company harmless from
any liability, cost or expense, including attorney's fees, based upon or arising
out of any breach of this Section 11.
 
12.            Waiver. The waiver by either party of any breach by the other
party of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by such party. No person acting other than
pursuant to a resolution of the Company shall have authority on behalf of the
Company to agree to amend, modify, repeal, waive or extend any provision of this
Agreement.
 
13.            Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and the Company shall he
obligated to require any successor to expressly assume its obligations
hereunder. This Agreement shall inure to the benefit of and be enforceable by
the Executive or his legal representatives, executors, administrators and heirs.
The Executive may not assign any of the Executive's duties, responsibilities,
obligations or positions hereunder to any person and any such purported
assignment by the Executive shall be null and void and of no force or effect
whatsoever.
 
14.            Notices. All notices, requests, demands and other communications
which are required or may be given pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given when received if personally
delivered; upon confirmation of transmission if sent by telceopy, electronic or
digital transmission; the day after it is sent, if sent for next day delivery to
a domestic address by recognized overnight delivery service (e.g., Federal
Express); and upon receipt, if sent by certified or registered. mail, return
receipt requested. In each case notice shall be sent to:
 
If to Executive, addressed to:
 
Jeffrey .D. Forster
400 Alton Road
Apt. 1706
Miami Beach, Florida 33139
Facsimile:
 
If to Company, addressed to:
 
YouBlast Global, Inc.
81 Greene Street, 4th Floor
New York, New York 10012
Attention: Chairman of the Board
Facsimile:
or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.
 
 
6

--------------------------------------------------------------------------------

 
 
15.            Construction of Agreement.
 
(a)             Governing Law. This Agreement shall be governed by and its
provisions construed and enforced in accordance with the internal laws of New
York without reference to its principles regarding conflicts of law.
 
(b)             Severabiliiy. In the event that any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
(c)             Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.
 
16.            Entire Agreement. This Agreement contains the entire agreement of
the parties concerning the Executive's employment and all promises,
representations, understandings, arrangements and prior agreements on such
subject are merged herein and superseded hereby.
 
17.            Conditions Precedent. Notwithstanding anything to the contrary
herein, this Agreement shall not become effective unless and until: (i) the
Executive completes a D&O Questionnaire in the form provided by the Company,
(ii) the Executive provides the Company with all information necessary to
complete a background check and the results such background check will be
reasonably satisfactory to the Company determined in good faith by the Company
and (iii) the Executive executes a Form-3 to be filed with the Securities and
Exchange Commission detailing the Executive's equity ownership in the Company.
 
[Signatures appear on next page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has set his hand, all as of the day
and year first above . written.
 

  YOUBLAST GLOBAL, INC.          
 
By:
/s/ Philmore Anderson IV     Name:  Philmore Anderson IV     Title:  Executive
Chairman          

 

 
EXECUTIVE
         
 
  /s/ Jeffrey D. Forster       Jeffrey D. Forster                  

 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
Schedule A.
 
Prior Innovations
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

/s/ Jeffrey D. Forster Executive's Signature

 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule B
 
Escrow Shares Compensation
 
Number of Shares
Release Date
666,668
October 19, 2010
166,667
November 1, 2010
166,667
December 1, 2010
166,667
January 1, 2011
166,667
February 1, 2011
166,667
March 1, 2011
166,667
April 1, 2011
166,667
May 1, 2011
166,663
June 1, 2011



 
 
 
 
 
 
 
 
 
10